Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
Applicant argues in regard to Bisson, it is unclear how the mold in Fig 3. Necessarily includes a recess. Fig. 3 in itself as shown by Applicant on page 10 of the arguments filed 07/065/2022 depicts mold 304 which a skilled artisan would see necessarily has a recess.  Furthermore, [0025] of Bisson which describes mold 304 in detail, states mold 304 is a female mold which in the art is known to be concave or have a recess.  
Applicant points out that Bisson describes that Bisson requires a mechanical force and thus does not “sag” into the recess.  Applicant points out Bisson’s suggestion of vacuum or pressure to support this argument.  Bisson actually states in [0025] the mold may include a vacuum device, an air device and/or pressure device for further molding  Bisson does not require a 2-piece mold, nor does the suggestion of possible inclusion of a vacuum or air pressure indicate no sagging. [0025] states 
heating element 306 that is positioned above the shaped mold 304 and is configured to heat the preform and shaped mold 304 to high temperatures (and/or low viscosities).
None of the claims indicate additional pressure is necessary in the molding of Bisson and the overall summary of Bisson in [0006] indicates the heating is done such that the glass can conform to the shaped mold.  As pointed out in the final rejection of 05/09/2022, Bisson heats the glass to a viscoelastic range and , thus sagging into the recess would occur because there is no support shown within the recess of the mold of Bisson. Note: the claims do not require the glass to fill the recess or entirely  take on the full shape of the recess but for the glass to be heated to the viscoelastic range and sag into the recess.  Bisson discloses glass supported above a mold heated to a viscoelastic range thus some sagging necessarily occurs.
	Applicant indicates on page 11 of the remarks filed 07/06/2022 that Rogers does not disclose “heating the glass article to a first temperature in a viscoelastic range such that the glass article sags into the recess in the first surface of the fixture”  In response to this statement [0037] cited in the office action cites [0037] which states, In another implementation, the fixture station 306 is configured to not only secure the glass article but also induce bend  when in the fixture 304, such as discussed above in Figs 1, 2B and 2C
	[0031] states the glass article may slump or sag on the fixture.  It remains the position of the Examiner this is not simply what may occur but an explicit teaching of sagging the glass article.  Rogers specifically points out in cited [0037] such as discussed above in Figs 1, 2B and 2C and  one skilled in the art is capable of going back to read the specifically pointed to portions by Rogers It would be so recognized by persons of ordinary skill as indicate on page 12 of the remarks.
	The arguments provided by Applicant regarding MPEP 2112 on what is considered necessarily present in Bisson versus Rogers are considered contradictory by Examiner.  Applicant cannot use the entirety of the prior art to support an argument against Bisson and then fail to look at the full disclosure of Rogers and instead pick and choose portions to support an argument.  Giving the claims the broadest reasonable interpretation in view of the specification Bisson discloses a viscoelastic heating of glass supported over a mold with a recess thus sag would exist and Bisson discloses, “slump” or sagging over a recess by heating to a desired temperature for bending.
Regarding Independent claim 20, there does not appear an argument, but rather an explanation of the support in the specification.  
Regarding Luzzato in rejecting claim 22, Applicant argues that Luzzato is directed towards correcting stress imbalance and not warpage.  
In response to this argument [0006]-[0007], [0136],  [0158], [0162]-[0168], [0177]-[0178], [0182]-[0183] all discuss compensating for warpage caused by stress imbalance cause by the ion-exchange treatments.  Applicant points out the portion removed is less than the thickness of the glass,  both Luzzato and Rogers disclose post-processing after ion exchange.  It is unclear what Applicant exact argument is regarding the combination of these references.  It appears Applicant is arguing the proposed amendments which will not be entered because they provide a new combination of limitations and Applicant has not specifically pointed out why this combination overcomes the references.  It will require further search and consideration in terms of new matter as well as the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741